 374DECISIONSOF NATIONALLABOR RELATIONS BOARDBlaser Tool&Mold Company, Inc. and AssortmentSheet Metal Workers Union,Lot;al 383, affiliatedwith Sheet Metal Workers International Associa-tion,AFL-CIO. Cases 19-CA-4990 and 19-RC-5488April 17, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSOn July 29, 1971, Trial Examiner George Christen-sen issuedthe attached Decision in this consolidatedproceeding. Thereafter, the Charging Party and theGeneral Counsel filed exceptions and supportingbriefs, and the Respondent filed cross-exceptions anda supporting brief. The General Counsel filed a briefin answerto the Respondent's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thorityinthisconsolidatedproceeding to athree-member panel.The Board has considered the record and the TrialExaminer'sDecisionin light of the exceptions, cross-exceptions, and briefs and has decided to affirm theTrial Examiner's rulings, findings, and conclusionsonly to the extentconsistentherewith.1.We find,in agreementwith the Trial Examiner,that the Respondent violated Section 8(a)(1) of theAct and interfered with the Board election by promis-ing wage increasesduring the critical period; bygranting a substantial number of wage increases onSeptember 23, 1970, and on October 7, the day of theelection, for the purpose of interfering with the elec-tion; and by suggesting, in a speech to the night-shiftemployees, the formation of an employee committeeand agreeing to meet with it to adjust employees'complaints and grievances if the Union was rejected.2.We do not, however, agree with the Trial Exam-inerthat PresidentBlaser's statement, in his speechesto all his employees, that the Respondent's major cus-tomer, Winter Co., was free to withdraw its patronageat any time and that he was apprehensive that WinterCo. would cease doing business with the Respondentif the employees voted for the Union failed to rise tothe stature of a threat and was no more than a sugges-tion of a possibility.The parties stipulated that Winter Co. owned 95percent of the dies used by the Respondent to manu-facture its products, and that the Respondent sold 98percent of its products to Winter Co. Blaser concededthat the employees already knew that Winter Co.owned the dies. It is clear therefore that loss of WinterCo. business would, to the employees' knowledge, betantamount to a plant shutdown.It is well established' that employer predictions ofadverse consequences arising from sources outside hiscontrol are required to have an objective factual basisin order to be permissible under Section 8(a)(1). TheRespondent offered no factual basis forBlaser's sug-gesting the possibility thatWinter Co. would with-draw its patronage if the employees voted for theUnion. In these circumstances, and in view of theantiunion context of Blaser's remarks, we concludethat the statements were implied threats of job lossand plant closure made for the purpose of inducingthe employees to vote against the Union in the forth-coming Board election. As such, they constituted aviolation of Section 8(a)(1) of the Act and interferedwith the election?3.We find, on consideration of all the circum-stances of this case, that the Respondent's refusal torecognize the Union as the exclusive representative ofthe employees in the appropriate unit violated Section8(a)(5) and (1) of the Act? No exception is taken tothe Trial Examiner's finding, which is supported bythe record, that on September 4, 1970, when the Un-ion demanded recognition, it possessed valid authori-zation cards executed by a majority of the employeesin the unit.InGissel, supra,the Supreme Court stated the gen-eral principle applicable to the issuance of bargainingorders. The Court affirmed the Board's authority toissue a bargaining order if the employer's unfair laborpractices are of such a nature that their coercive ef-fects cannot be eliminated by the application of tradi-tional remedies, with the result that a fair and reliableelection cannot be held. The Court specifically ap-proved the appropriateness of a bargaining order even"in less extraordinary cases marked by less pervasivepractices which nevertheless still have a tendency toundermine majority strength and impede the electionprocess."We find that the latter test has been met inthis case. The record shows that the Respondent's1N.L R B. v. Gissel Packing Company,395 U.S. 575, 619.2We think that our dissenting colleague readsSinclairtoo narrowly. Inthat case, the Supreme Court said:.the prediction must be carefully phrased on the basis of objectivefact to convey an employer's belief as to demonstrably probable conse-quences beyond his control or to convey a management decision alreadyarrived at to close the plant in case of unionization.Clearly, that language makes the requirement of objective fact applicable tostatements about what another employer will do.3 The TrialExaminer'sConclusions of Law are modified by adding thefollowing as 2(c)and 7, and renumbering the remaining conclusions accord-ingly2(c) By Blaser'sOctober 1 threat of job loss and plant closure if the Unioncame in"7. By refusing on and after September 4, 1970,to bargain collectively withthe Union as the exclusive bargaining representative of the employees ofRespondent in the appropriate unit, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act."196 NLRB No. 45 BLASERTOOL & MOLD CO., INC.unfair labor practices, found above, began imme-diately after the Union obtained majority status, con-tinued until the very day of the election, and involvedpractically all the employees in the unit. Thus, afterthe Respondent induced the employees to forsake theUnion by announcing and granting wage increasesand suggested a way they could bypass it, the Respon-dent threatened them with possible plant closure andjob loss if they adhered to the Union. In these circum-stances, we find that a fair rerun election is extremelydoubtful. We conclude, therefore, that the authoriza-tion cards executed by a majority of the employees inthe unit are a more accurate measure of the employ-ees' free and uncoerced desires on the issue of repre-sentation than a rerun election would be and that thepolicies of the Act will best be effectuated by requir-ing the Respondent to bargain, upon request, with theUnion.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Blas-er Tool & Mold Company, Inc., Seattle, Washington,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Threatening employees with job loss and plantclosure if they select Assortment Sheet Metal WorkersUnion, Local 383, affiliated with Sheet Metal Work-ers International Association, AFL-CIO, or any otherlabor organization, as their representative.(b) Announcing or granting wage increases to influ-ence employees' choice of a bargaining representativeor to induce them to reject and refrain from activitiesin support of the above-named Union or any otherlabor organization.(c) Suggesting or supporting the formation of acommittee from among its employees and promisingto meet with that committee for the purpose of adjust-ing employee grievances and disputes to influence itsemployees' choice of a bargaining representative or toinduce them to reject or refrain from activities in sup-port of the above-named Union or any other labororganization.(d) Refusing to recognize and bargain in good faith,with Assortment Sheet Metal Workers Union, Local383, affiliated with Sheet Metal Workers Internation-al Association, AFL-CIO, as the exclusive bargainingrepresentative of its employees in the unit found ap-propriate herein.(e) In any like or related manner interfering with itsemployees in the exercise of their right to self-organi-4N.L.R.B. v. Sinclair Company,393 U.S. 997 (1968);Scoler's Incorporated,192 NLRB No. 49.375zation, to form labor organizations, or to join or assistAssortment Sheet Metal Workers Union, Local 383,affiliated with Sheet Metal Workers International As-sociation, AFL-CIO, or any other labor organization,to bargain collectively through representatives of theirown choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mu-tual aid or protection or to refrain from any or all suchactivities.2. Take the following affirmative action to effectu-ate the purposes of the Act:(a) Upon request, bargain collectively in good faithwith the above-named Union as the representative ofall the employees in the appropriate unit with respectto wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached, em-body it in a signed agreement. The appropriate unitis:All production and maintenance employees em-ployed by the Employer at its plant located at 309S.Orcas, Seattle,Washington, excluding officeclericals,professional employees, confidentialemployees, guards and supervisors as defined inthe Act.(b) Post at its Seattle, Washington, plant copies ofthe attached notice marked "Appendix."5 Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 19, after being duly signed by theRespondent's authorized representative, shall be post-ed by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered byany other materials.(c)Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.It is further ordered that the election conducted inCase 19-RC-5488 on October 7, 1970, be, and it here-by is, set aside and that that proceeding be, and ithereby is, vacated.IT IS FURTHER ORDERED that the complaint be dis-missed insofaras it allegesviolations of the Act otherthan those found in this Decision.CHAIRMAN MILLER,dissenting in part:I would affirm the Trial Examiner's Decision here inits entirety. Thus I differ from my colleagues in that, likethe Trial Examiner, I would not find the Employer'sremarksconcerningpossiblelossofbusi-s In the event that the Board'sOrder isenforced by a Judgmentof a UnitedStatesCourt of Appeals,the words in the notice reading"Posted by Orderof the National LaborRelations Board" shall be changed to read "PostedPursuant to a Judgmentof the United States Court of AppealsEnforcing anOrder of the National LaborRelations Board." 376DECISIONSOF NATIONAL LABOR RELATIONS BOARDness as a threat nor would I enter a bargaining order.Ihave restudied the Supreme Court's decision inGisseland the related cases,includingSinclair,andapparently I understand the teachings of those casessomewhat differently from my colleagues.While I believe the 8(c) discussion inSinclairindi-cates that it is within the Board's province to find thatcertain alleged employer "predictions,"read in con-text,may be thinly disguised threats, I do not thinkthe Court was laying down an inflexible rule that anyprediction made without clear factual basismustbeconstrued as an implied threat. In fact, I think it defiescommonsense to find a threat where a prediction ofadverse consequences is clearly premised upon some-thing other than employer-determined action. Thus,where the Employer here predicts that a major cus-tomer might withdraw his patronage,the "prediction"isof action wholly beyond the Employer's control.This, to me, is far different from the statements inSinclairwhich the Court said could be construed "notto predict that unionization would inevitably causethe plant to close but tothreatento throw employeesout of work regardless of the economic realities."(Em-phasis added.)Thus I readSinclairtomean only that if the re-markscanbe construed as either a threat or a pre-diction, that the presence or absence of statedobjective bases may be taken into account by theBoard in determining into which category(threat orprediction) the remarks fall.But I can perceive no way in which it is possible toread into the remarks here any threat of action byRespondent.Iwould therefore construe the remarks,as did the Trial Examiner,as a mere"suggestion of apossibility"which does not rise to the level of a pro-hibited threat.Ialso agree with the Trial Examiner that the re-maining unfair labor practices are insufficient to jus-tify a bargaining order.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT suggest or support the formationof an employee committee to meet with manage-ment to adjust employee grievances and disputesand promise to meet with such committee in or-der to discourage our employees from voting for,joining,or otherwise supporting AssortmentSheet Metal Workers Union,Local 383, affiliatedwith Sheet Metal Workers International Associa-tion,AFL-CIO,or any other labor organization.WE WILL NOTannounce,promise,or grant wageincreases to our employees to discourage themfrom voting for, joining,or supporting the above-named Union or any other labor organization.WE WILLNOT threaten our employees with jobloss or plant closure because of their union activi-ty.WE WILL NOTin any like or related manner in-terfere with our employees in the exercise of theirorganizational rights guaranteed under the Na-tionalLaborRelations Act.WE WILL,upon request, bargain collectively ingood faith with the Union as the bargaining rep-resentative of all employees in the bargainingunit described below with respect to wages,hours,and other terms and conditions of employ-ment,and, if an understanding is reached, em-body it ina signed agreement. The bargainingunit is:All productionand maintenance employeesemployed at our plant located at 309 Orcas,Seattle,Washington, excluding office cleri-cals,professional employees,confidentialemployees,guards and supervisors as de-fined in the Act.All our employees are free to become or remain, orto refrain from becoming or remaining, members ofany labor organization,as guaranteedby Section 7 ofthe Act.DatedByBLASERTOOL & MOLDCOMPANY, INC.(Employer)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,Republic Building,10th Floor, 1511ThirdAvenue,Seattle,Washington 98101, Telephone206-442-4532.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN. Trial Examiner:On March 31 andApril 1, and 2, 1971, the TrialExaminer presided over ahearing at Seattle,Washington,to try issues raised by acomplaint issued onFebruary4, 1971,1 based on charges BLASERTOOL &MOLDCO., INC.filed on October 9, 1970,2 and objections to an election filedthe same date.3 The complaint alleged that Blaser Tool &Mold Company, Inc.,4 violated Section 8(a)(1) and (5) of theAct.Three of the four election objections are encompassed bythe 8(a)(1) allegationsof the complaint; the fourth objectionallegesthat the Company furnished Assortment Sheet Met-alWorkers Union, Local 383, affiliated with Sheet MetalWorkers International Association, AFL-CIO,5 anExcels-ior 6listwhich was incomplete and misleading.All parties appeared by counsel and were afforded fullopportunity to introduce evidence,examine andcross-ex-amine witnesses,argue,and file briefs. Briefs were filed bythe General Counsel and the Company.Basedon his review of the entire record,' observation ofthe witnesses,8perusal of the briefs and research, the TrialExaminerentersthe following:FINDINGS OF FACT1. JURISDICTION AND LABOK ORGANIZATIONThe commerce facts and the qualification at all pertinenttimes of the Company as an employer engaged in commercein a business affecting commerce and the Union as a labororganization within the meaning of Section 2(2), (5), (6), and(7) of the Act are conceded by the parties and the TrialExaminer so finds.II.THE UNFAIR LABOR PRACTICESA. The 8(a)(1) AllegationsThe complaint alleges, and the Company denies, that theCompany,in order to secure an employee rejection of theUnion at the October 7 election;1.Promised: (a) Cash bonuses and wage increases; (b)New or increased benefits,i.e., profitsharing,life insurance,and pensions;and (c)To meet with a committee selected bythe employees and adjust their grievances.2.Threatened: (a) adjustclosure or move;9 (b) Removalof the equipment and business of its major customer; 10 and(c) Layoff or termination of employees.3.Granted a request for shift transfer.4.Granted cash bonuses and wage increases.11The alleged acts just described are attributed to FredBlaser,theCompany'spresident and general manager,Samuel J. McComb,the Company'sproduction engineer,and Egide Kuhn,the Company'snight foreman.12It is alleged that most of t e alleged promises and threatswere uttered by Blaser in the course of two speeches hedelivered on October 1, one to day-shift employees and a1The complaintwas extensively amended at the outsetof the hearingwithout objection. (See G.C. Exh. 2.)2 Add 1970 toall subsequent date referencesomitting the year.3 Case 19-RC-5488.4Hereafter called theCompany.SHereafter called the Union.6 Excelsior Underwear Inc.,156 NLRB 1236.7Without opposition,General Counsel'smotion tocorrect thetranscriptisranted.By order of the Trial Examiner, the testimonyof JamesD. Nessen,Suzanne Nessen,and Kathleen Sutton was authorized to be takenby depos-ition due totheir absencefrom the countryat the timeof hearing.9 This was both Objection 3 to the election and a complaint allegation.10 This was both Objection 2 to the election and a complaint allegation.11This was both Objection4 to the election and a complaint allegation.12 It was stipulatedthatBlaser,McComb,and Kuhn weresupervisors andagents of theCompany actingon its behalf at all timespertinent.377second to night-shift employees. It is alleged that Kuhnthreateneda singleemployee (Vernon Simons) with plantclosure on or about September 23; that McComb, on orabout October 7, threatened the same employee with re-moval of the dies of the Company's ma or customer (Win-ters);and thatMcComb granted employee JohnMcClintock's request for a transfer from the night to the dayshift a half hour before the October 7 election and subse-quently laid him off. It is alleged that the promises, threats,transfer, layoff, and several bonus and substantial numberof wage increase grants, which were admittedly grantedshortly before and on the day of the election, were intendedto, and did, prevent the employees from casting a free anduncoerced ballot at the October 7 election.B. The Alleged Blaser Threats and Promises1.The alleged threatsIt is alleged that Blaser, in the course of speaking to theunit employees on October 1, threatened them by statingthat, in the event they voted for the Union at the October7 election (1) the Company's principal customer (WinterCo.) would remove his equipment from the plant; (2) theCompany would move or close the plant; (3) the Companywould lay off or terminate employees; and (4) the Companywould terminate the present health and welfare plan andother benefits.Blaser addressed the day shift shortly before noon andthe night shift at approximately 5 p.m. on October 1, statedthat his purpose was to give the unit employees his viewsconcerning union representation, and made approximatelythe same remarks at both meetings.13In the course of his two addresses, Blaser said it was aninopportune time for the Union to come into the plant,noted that the Company had recently contracted for thepurchase of new and sophisticated equipment which wouldhave to be paid for overa longtimeperiod, as when a caror house was purchased, pointed out the Company's heavydependence on Winter Co.,14 and Winter's ownership ofpractically all the dies in use at the plant,15 described theexisting fringe benefits the Company provided, i.e., compa-ny-aid health and welfare benefits, vacations, sick leave,profit sharing, noted that the Union had its own fringebenefits program, commented that if the Union came in hewould have to devote time to union matters and thereforewould have less time to spend in the. field developing newbusiness and servicing and increasng existing business,warned that the Company could not afford to continue ineffect the existing health and welfare plan and have theUnion's plan too, cautioned that Winter could cease doingbusiness with the Company anytime it chose and he couldnot be sure what Winter might do if the plant was unionized,13 Blaser sotestified.14 It was stipulatedthat 98 percent of the Company's productswere soldtoWinter Co.15 It was stipulated that 95 percent of the diesused inthe Company'sproductionprocess wereowned by Winter Co The dieswere made in theCompany'smachine shop, billed to Winter Co., and in calendar year 1970had been storedon Companypremises untilshortlybefore the election, whenthe Companybegan shipping dies in boxes which employees observed werestenciled for shipmenttoWinter. McComb testified that theshipments con-sisted ofold dies and that theywere shipped because of storage problems atthe6plant.1EmployeesKerski,Simmons,and McCaleb corroboratedBlaser's testi-mony that he limitedhis remarksin thisarea to a statementthat the Compa-ny could not afford both to keep theexistingcompany-paidhealth andwelfare plan in effectandaccept andpay for employeecoverage under theUnion's health and welfare plan. 378DECISIONSOF NATIONAL LABOR RELATIONS BOARDand advised it would be difficult for the Company to meetits financial obligations if the plant went Union. 7Blaser denied that he stated he might have to lay off somehighly trained or qualified help if the plant went union (astestifiedto byemployees Simons and Grimes)or that hestated he would have to do away with someone liked by theemployees if the plant went Union, that the Company couldnot afford the payments on new equipment and pay raisestoo and would rather move the shop than have the Union(as testified to by employee Roth), or that he said Companyacceptance of the Union's fringe benefits program's wouldrequire that the em loyees give up current benefits suppliedby the Company (astestifiedto byemployees Boldman,Schweiger,Barnes,McClintock, Grimes, and Campbell), orthat he stated that the Company could not make it if theplant went Union(as testified to by employee Simmons).2.Thealleged promisesIt is also alleged that, in the course of his two October1 speeches,Blaser sought votes againstthe Union by prom-ising that,in the eventthey rejected the Union at the Octo-ber 7 election, (1) the Company would meet with acommitteeselected by the employees to adjust employeecomplaints or grievances; (2) the Company would grantwage increases;and (3) the Companywould grant or im-prove employee life insurance,profit-sharing,and pensionprograms.Blaser conceded that he stated the Company would meetwith a committee selected by the employees to adjust em-9 loyee complaints or grievances if the Union was rejectedy the employees, but noted the statement was a responseto a question raised by employee Harold Selstad at themorning meeting.He neither confirmed nor denied the tes-timony of night-shift employees Boldman, Kerski, McClin-tock, and Schweiger that he made an unsolicited statementto the same effect at the afternoon meeting.19Blaser neither confirmed nor denied the testimony ofemployees McClintock, Schweiger, Kerski, McCaleb, andGrimes that Blaser statedtheCompanywas reviewingeverybody's files for raises.Blaser simply statedhe did notrecallmaking such a statement.The Company has had a profit-sharing plan in effectsince 1964. Its coverage begins after completionof 3 yearsof service and covers employees over 30 years of age. As ofSeptember 30, 1970, five unit employees were covered bythe plan.Employees Barnes and Schweiger testified thatBlaser mentioned somethingabout profit sharing. Their tes-timony was confirmed by Foreman Kuhn. Employee Rothtestified that Blaser statedthe Companywas working onpensions and life insurance.Blaser denied making an ref-erence to any of the three subjects,profit sharing,pensions,or life insurance.3.CredibilityresolutionsThe testimony of employees Boldman,Schweiger,17The findings in this paragraph are based on employee testimony eithercorroborated by Blaser,McComb,and Kuhn or unrefuted and undenied.isThe Union supplied the Company with a copy of their standard benefitplans and contract shortly after requesting recognition.19 The testimony of Kuhn,the night-shift foreman,that Selstad asked thesame question of Blaser at the night-shift meeting was impeached by Blaser,who testified that Selstad,a day-shift employee,asked the question only atthe day-shift meeting.Kuhn's testimony to this effect is therefore discredited,his corroboration of the night-shift employees'testimony to the statementitself,however,is credited in view of Blaser's failure to deny it and multipleemployee corroboration thereof.Barnes,McClintock,Grimes,and Campbell that Blaser saidcompany acceptance of the Union's program of benefitswould require the employees to give up some of their cur-rent benefits is credited. Such comment would naturallyfollow reference to the existing fringe benefits and the dif-fering fringe benefits listed in the Union's proposed con-tract.In the absence of wider corroboration and from his obser-vation of the witnesses in question,the Trial Examiner dis-credits the testimony of Simonis,Simmons, Roth, andGrimes that Blaser stated he would rather move the plantthan have the Union,that the Company could not make itif the plant went Union,and that he might have to lay offsome highly trained help or do away with someone liked bythe employees if the plant went Union.This testimony ap-pears more in the nature of conclusions drawn by the wit-nesses from Blaser's remarks than statements made by him.In view of the multiple employee testimony that Glaserstated the Company was reviewing everybody's files forraises,Blaser's failure to deny same,and McComb's testi-mony that he was conducting such a review, the Trial Exam-iner credits the employee testimony that Blaser made thestatement in question.The testimony of Barnes,Schweiger, and Kuhn that Blas-er mentioned profit sharing is credited,in view of Kuhn'scorroboration of the other two. Roth's testimony that Blaserstated the Company was working on pensions and life insur-ance is discredited in the absence of corroboration and herpenchant for overstatement.4.Concluding findingsWith regard to the alleged threats,the Trial Examiner hasentered findings that Blaser did point out the Company'sheavy dependence on Winter,Winter's ownership of mostof the dies utilized in filling Winter's orders,Winter's free-dom to withdraw its patronage whenever it pleased, andfinally that he expressed his apprehension that Winter mightdo just that in the event the employees voted for the Union.While such remarks undoubtedly aroused employee fearsthat a vote for union representationmightresult injob lossand plant closure-depending on Winter's reaction to un-ionization of Blaser-theydo not constitute more than thesuggestion of a possibility.Blaser's alleged threat to discontinue existing benefits issimilarly vague and inconclusive; after reciting the presentschedule of fringe benefits and noting the Union's programin the same area,Blaser simply stated the Company couldnot afford both.In both these instances,the credited remarks do not riseto the stature of a threat,and the Trial Examiner so finds,further finding that the rest of the alleged threats were notsupported by credible evidence.Insofar as the alleged promises are concerned,the TrialExaminer has entered findings that Blaser,at his afternoonmeeting with the night-shift unit employees,expressed com-pany willingness to meet with a committee selected by theemployees to adjust their complaints or grievances and thatthis statement wasnotprompted by an employee question(as it was at the morning meeting with the day-shift unitemployees),thatBlaser informed the unit employeeseverybody's file was being reviewed for raises,and that thealleged promises of new or improved life insurance,profit-sharing,and pension programs were not supported by credi-ble evidence.The Board has held that a statement of the former typeconstitutes a promise of benefit violative of Section 8(a)(1)of the Act,InternationalMetal Specialties, Inc.,172 NLRB BLASERTOOL &MOLDCO., INC.379No. 39, enfd. 433 F.2d 870 (C.A. 2), and the Trial Examinerso finds.The question of whetherBlaser'swage review remarkviolated Section 8(a)(1) of the Act will be resolved later inthis Decision along with the issue raised by the actual grantof wage increases during the Union's organizing campaign.C. The Alleged Kuhn Threat of Plant ClosureEmployee Simonis testified that a few days before hetransferred from the night shift to the day shift (he transfer-red on September 25), Night Foreman Kuhn stated that hethought Glaser would close the plant before he would gounion; that when he (Simonis) brought up the remark toKuhn just before his transfer, Kuhn stated he couldn't com-ment one way or the other, denied that he made the remarka few days earlier, but finally agreed that he had made theremark a long time before, not recently. Kuhn denied thathe had ever made the remark in question or confirmed it.The Trial Examiner discredits Simonis' testimony. Si-mons is a former employee of the Company with a presentclaimagainst the Company, which it is contesting. His testi-mony to other incidents at which other employees wereadmittedly present was not corroborated by them, and hisdemeanor while testifying was unconvincing.D. The Alleged McComb Threat To Remove Winter's DiesEmployee Simons also testified that,on October 1, Pro-duction Engineer McComb stated to him that the employ-ees were crazy to go union with the way the work situationwas, that the Company was shipping dies back to Portlandright then.Simonis further testified that he saw dies beingpacked for shipment in crates marked for delivery to Winterbetween October 1 and 7,the date of the election.McComb testified that shortly after his appointment asproduction engineer in late July 30 new Winter dies wereplanned;that he noted a shortage of space to keep them in;that he secured authorization from Blaser to ship a suffi-cient number of old obsolete dies to Winter to make roomfor the new ones;that 10 dies were shipped on September24; 10 were shipped on November 12; and 6 were shippedon a date which was not recorded,but sometime during thisperiod;and that all the dies shipped were old and obsoleteand had not been used for over 2 years 20 He denied that atany time he made the remarks attributed to him by Simonis.Simons' testimony to the alleged remark is discreditedfor the reasons cited in the preceding section.E.McComb's Transferand Layoff of McClintockMcClintock was hired as a diecaster on the day shift inearly summer of 1970.In late September,a senior diecasteron the night shift,Simonis,requested a transferto the dayshift for a period of 1 month,pleading personal reasons. Hisrequest was granted and about September 25 McClintockwas directed to exchange shifts with Simonis for the periodin question.McClintock opposed the transfer and from theday of his transfer continually importuned Kuhn and Mc-Comb to transfer him back to the day shift.In early Octo-ber,McComb spoke to Lee Root,who was in charge of themachine shop,citingMcClintock's claim of prior machineshop experience and his earlier expressed desire to workthere,and requesting that Root place McClintock if at allpossible(the machine shop worked day shift only). Root20 Simonis confirmed that the three dies he saw packed wereold and dirtyand appeared not to have been used for a considerableperiod.agreed to give McClintock a tryout and so, on October 7,the day of the election, McComb informed McClintock hecould go back on days, working in the machine shop. Mc-Comb testified without contradiction that he never dis-cussedMcClintock's views concerning the Union at anytime, that he did not know whether McClintock supportedor did not support the Union, and that he did not couplethe grant of McClintock's request for return to the day shiftwith any comment or solicitation regarding McClintock'sballot in theelection.A proximately 3 weeks later, Root laid off McClintock,based on his judgment that McClintock showed poor apti-tude for the work, did not demonstrate that he had the priorexperience he claimed, and had a poor attendance and tar-diness record.McClintock sought andwas denied rein-statement as a diesinker by McComb on the groundMcClintock's attendance and tardiness record had beenpoor throughout his employment (he had received onewarning), and his replacement was a superior employee.McClintock conceded his attendance had been poor andthat he had been tardynumerous times.The Trial Examiner finds that the General Counsel failedto prove by a preponderance of credible evidence that Mc-Clintock's transferand layoffwere madeeither toinfluencehis vote in the October 7 election or because he was a unionsupporter.F. The Wage Increases and Bonuses and Promise ThereofIt is alleged that the Company's grant of bonuses to 3 unitemployees on September 23, wage increases to 7 employeesthat same date, and wage increases to 18 employees onOctober 7 (the day of the election) constituted unlawfulattempts to influence the employees' vote in the election. Itis further alleged that Blaser's October 1 assurance thateverybody's file was being reviewed for wage increases, andMcComb and Kuhn's unsolicited notice to several employ-ees shortly before their receipt of increases either on Sep-tember 23 or October 7 that they were going to receive suchincreases, and McComb's promiseof the September 23 bo-nuses, constituted unlawful promise thereof.The bonuses,wage increases,and allegedassurances alloccurred after the Company had received notice and knowl-edge of the Union's claim of majority representative statusin an appropriate unit. The grant of the bonuses and in-creases on the dates recited above is conceded and Blaser'sutterance of the October 1 remark that the Company wasreviewing all the employees' records to see if wage increaseswere warranted is undenied and findings entered thereonearlier. It is likewise undenied that McComb and Kuhnadvised employees Alvarado, Barnard, Saxwold, Andal,Curry, and Simmons that they were to receive wage increas-es shortly before their receipt either on September 23 orOctober 7, and that in August McComb promised the night-shift diecasters a bonus for their increased productivity, andthe Trial Examiner so finds. The remaining question iswhether the remarks and the grant of the bonuses and in-creases cited were unlawful.In the calendar year 1968, the Company granted 85 indi-vidual wage increases and 26 bonuses, plus Christmas bo-nuses; in 1969, it granted 115 individual wage increases andChristmas bonuses; in 1970, it granted 72 individual wageincreases and 6 bonuses, plus Christmas bonuses.Diecasters Barnard, Schweiger, and Simonis, all em-ployed on the night shift, received $15 bonuses on Septem-ber 23. McComb testified that in August he had promisedthe night-shift diecasters a reward for increasing production,that they worked 10-hour days and increased their 380DECISIONSOF NATIONALLABOR RELATIONS BOARDproduction by 25 percent, and that the bonuses in questionwere the reward therefor.There is no evidence of record that the Company had anyknowledge or awareness of the night-shift diecasters' unionviews or that the bonuses in question were promised andgranted for other than the reason advanced-to compensatefor extraordinary production efforts-other than the date ortiming of the bonus grants.The promise,however, was madebeforethe Company knew of the Union's campaign. Thus,the timing,standing alone,is insufficientto support a find-ingof unlawfulpurpose,particularlyin view of-the historyofonuses granted Trom time to time for similar reasons.21The objection to the September 23 and October 7 wageincreases stands on different grounds-the assurances andgrant of the increases were made after the Company knewof the Union's election campaign and almost half the unitreceivedincreasesjust before or on the very day the electionwas held.A scrutiny of the 1970 wage history of the Company's unitemployees discloses that wage increases were granted in 17,and not granted in 35, of the 52 weeks in the calendar year;no increases were granted in the weeks endingJanuary 4,11, 18, and 25; February 1, 8, and 22; March 1, 8, 22, and29; April 5, 12, 19, and 26; May 3 and 31; June 7, 14, and28; July 5, 19, and 26; August 2 and 23; September 13 and27; October 18; November 8, 15, 22, and 29; and December6, 20, and 27. Increases were granted in the weeks endingFebruary 15; March 15; May 10, 17, and 24; June 21; July12;August 9, 16, and 30; September 6 and 20; October 4,11, and 25; November 1; and December 13. The recordfurther discloses that in no week previous to the week end-ing Sunday, October 4 (paid October 7, the day of theelection),were increases granted to so many employees ina single day, and on only two other dates, March 15 andOctober 25, did the number granted exceed the seven Sep-tember 23 increases.The timing and substantial number ofthe September 23 and October 4 increases, when coupledwith Blaser,Kuhn,and McComb's pointed and unsolicitedreferences to them,support the inference that the Septem-ber 23 and October 7 increases were referred to and grantedfor the purpose of interfering with the employees' freechoice in selecting a bargaining representative,or as aninducement to reject the Union rather than the result of anyregular,recurrent work performance review for the purposeof rewarding merit,and the Trial Examiner so finds.G. Summary and Concluding Findings Concerning the8(a)(1) AllegationsOn the basis of the foregoing findings contained in sec-tion II,A through F,above, the TrialExaminer finds andconcludes thattheevidence supports the allegations of par-agraphs 1la (as amended),lb, Ilc (except that the evi-dence discloses raises were granted to 7rather than 8employees on September23, to18 rather than 23 employeeson October 4, and to a total of 25 rather than 31 employeeswithin the unit),and 12b and 12d of the amended com-plaint.The TrialExaminer further finds,on the same basis, thatwhile the promise and grant of the September 23 bonuseswas establishedby credibleevidence(paragraphs I I a andl lb of the amended complaint),any inference of unlawful21McComb producedwritten memosconfirming his testimony that Camp-bell was granted a $ 10 bonus onAugust 9 for her extra help to McComb theprevious week while Dayshift Foreman Jenson was on vacation, and thatmotivation therefore was rebutted,as was any inference ofunlawful motivation for McClintock's transfer and subse-quent layoff(paragraphs 13b and 13c of the amended com-plaint).The Trial Examiner also finds that the allegations of para-graphs 1ld, 12a (1), (2),and (3), 12c, and 13a were notsupported by credible evidence.H. Election Objection 1As earlier stated, three of the Union's four objections tothe election were encompassed by the 8(a)(1) allegations ofthe amended complaint.The Union's remaining objectionalleged that the election should be set aside because theCompany furnished the Union a misleading and incompleteExcelsiorlist containing the names and addresses of unitemployees.The petition for certification was filed on September 4.On September 17, pursuant to the request of one of theRegion's Field Examiners,Company Attorne Brain sentthe Region a list of the names and addresses ofYthe employ-ees within the unit headed "As of September 9, 1970,"alongwith a request for consent election agreement forms.Re?resentatives of the Union and the Company met atBrain s office on September 21 and agreed to a consentelection.At that time,Brain furnished the Union with cop-ies of the same list he sent the Trial Examiner.On September 24 the Regional Director approved theparties' agreement for consent election and advised theCompany it would not be necessary to submit a new list ofeligible employees and their addresses to the Union to com-ply with theExcelsiorrule, inasmuch as it had submitted theSeptember 9 list.Between September 9 and 20(the cutoff date for eligibili-ty to participate in the October 7 election),eight unit em-ployees terminated and five were hired. Mail sent by theUnion to five employees on the September 9 list was re-turned due to incorrect addresses on the list.The Union wasable to deliver its informational material to three of the fiveincorrect addressees through its in-plant organizing com-mittee,and to one of the new hires known to a union organ-izer.The Union did not contact the Company to secure newaddresses of the two employees for whom it had incorrectaddresses,nor did it seek company assistance in updatingits September 9 list.This evidence does not disclose that the Company fur-nished the Union an "incomplete"list; it was complete asof September 9.While it might be termed an incorrect list inthat five of the addresses thereon were not correct,it cannotbe held this was "misleading"in the sense that it was adeliberate attempt to prevent the Union from contacting thefive employees in question;more likely,the list was takenfrom the Company s records of the last known addresses ofthe five.People move constantly without notifying theiremployers and others of their address changes until someneed for verifying a current address arises;in the absenceof a union inquiry concerning the erroneous addresses (orthe identity of new hires) of ter the preparation of the list, theCompany is hardly chargeable with deliberate effort to frus-trate reaching the six employees in question.On the basis of the foregoing,the Trial Examiner findsand concludes that the evidence does not sustain theUnion's allegation that the Company furnished it a "mis-leading"or `incomplete"Excelsiorlist.Cary and Cogswellwere granted $10 bonuses that same date for superlativework performancesAll three were approved by Blaser. BLASERTOOL & MOLD CO., INC.381I.The 8(a)(5) Allegations1.The unitThe parties agreed that the following was and is anappropriate unit of the Company's employees for purposeso collective bargaining within the meaning of Section 9 ofthe Act:All production and maintenance employees employed bythe Company at its plant located at 309 S.Orcas,Seattle,Washington,excluding office clerical employees,profes-sional employees,confidential employees,guards,and su-pervisors as defined in the Act.The Trial Examiner so finds.2.The Union's majorityThe parties stipulated that on September 4, the day theUnion sought recognition from the Company as the exclu-sive representative of the unit employees for collective-bar-gaining purposes and asserted that it represented a majorityof the employees within the unit, there were 59 employeeswithin the unit and 1 whose status was contested (SharonEmler).Authorization cards executed by 36 unit employees (in-cluding one executed by James Nessen on behalf of his wife,Suzanne Nessen, upon her authorization therefor) were in-troduced into evidence. The validity of all 36 either wasstipulated or established by probative evidence.As to Emler, she also signed an authorization card onTuesday, September 1, while actively employed within theunit at the plant. She worked Wednesday, September 2,became ill, reported her illness to timekeeper Campbell, andwent home after completing about half her shift. She re-mained off ill on both Thursday and Friday, September 3and 4. Emler was not scheduled to work on Saturday, Sep-tember 5, Sunday, September 6, or Monday, September 7(Labor Day holiday).On Friday, September 4, McComb, noting Emler's ab-sence on that and the previous day, asked Foreman Jensonwhy she was not in. Jenson responded that he did not know.On talking with Campbell, McComb learned that Emlerhad gone home sick on September 2. On the following Tues-day, September 8, noting Emler's continued absence, Mc-Comb ordered that Emler be terminated if she did not comein before the end of her regular shift on Thursday, Septem-ber 10, or furnish an acceptable reason for her absence.Emler did not report by the latter date. She was thereforeterminated, effective September 10.On the basis of the foregoing, the Trial Examiner findsand concludes that Emler was within the unit in activeemployee status on Friday, September 4, and that her cardshould be counted.The Trial Examiner therefore finds that there were 60employees within the specified unit on September 4 and thatthe Union represented a majority of the employees thereinon that date.3.The alleged refusal to bargainThe Union served its assertion of majority representativestatus and demand for recognition upon the Company atthe same time it filed its petition for certification with theRegion. The subsequent meeting between representatives ofthe Company and the Union to discuss the two matters wasamicable, the Union raised no objections to the Company'sstated preference for a Board-conducted election to de-termine the correctness of the Union's asserted majoritystatus, and the parties executed a consent election agree-ment for that purpose. The Union lost that election.The General Counsel would have the Trial Examiner notonly set aside that election but also require the Company tobargain with the Union at its request, on the ground theCompany destroyed the Union's card majority status byacts violative of Section 8(a)(1) of the Act committed afterthe achievement of that card majority status and before thedate the election was held. The resolutionof this issue turnson the nature and effect of the unfair conduct.N.LR.B. v.Gissel Packing Co.,395 U.S. 575.The Trial Examiner finds that the Company's conduct inthis case, while sufficiently violative of Section 8(a)(1) towarrant setting aside the result of the October 7 consentelection and the holding of a new election when the Region-al Director believes the effect of such unfair labor practiceshave been dissipated, is insufficient to warrant a bargainingorder and a finding that the Company bargained in badfaith in its September 21 refusal to accept the Union's claimofmajority status and insistence on Board certificationthereof prior to recognizing and bargaining with the Unionas the exclusive representative of its unit employees. Cf.William B. Owen d/b/a Owens IGA Foodliner,188 NLRBNo. 37.CONCLUSIONS OF LAW1.The Company is an employer engaged in commercein a business affecting commerce and the Union is a labororganization as those terms are defined in Section 2(2), (5),(6), and(7) of the Act.2. The Company violated Section 8(a)(1) of the Act (a) byBlaser,McComb,and Kuhn's assurances directed to unitemployees between September 4 and October 7 of forth-coming wage increases and the September 23 and October7 grant thereof to a substantial number of unit employees;and (b)by Blaser's October 1 promise to meet and adjustunit employee grievances and disputes with a committeedesignated by the unit employees.3. The Union's October 9 election Objection 4 with regardto the wage increases allegation only is supported by validprobative evidence and is sustained.4.A question affectingcommerce exists concerning therepresentation of the Company's employees in the unithereafter specified within the meaning of Sections 9(c)(1)and 2(6) and(7) of the Act.5.A unit consisting of all production and maintenanceemployees employed by the Company at its plant located at309 S. Orcas, Seattle,Washington,excluding office clericalemployees,professional employees, confidential employees,guards,and supervisors as defined in the Act is an a propn-ate unit for collective-bargaining purposes under Section 9of the Act.6.Prior to September 4, a majority of the Company'semployees within the unitjust specified signed cards author-izing the Union to act as their representative for the purposeof baraining with the Company concerning their wages,rates of pay, hours,and working conditions.7. By its conduct referred to in2 and 3 above,the Compa-ny interfered with its employees'freedom of choice in se-lectinga bargaining representative and such conductwarrants settingaside the election conducted on October 7in Case 19-RC-5488.8.The Company did not violate the Act other than asspecified above.9. The Union'sOctober 9 election Objections 1, 2, 3, andthat portion of Objection 4 referring to bonuses are notsupported by valid probative evidence and are overruled. 382DECISIONSOF NATIONAL LABOR RELATIONS BOARD10. The unfair labor practices herein specified affect com-merce as definedin the Act.THE REMEDYHaving found that the Companyengaged in unfair laborpractices which violated Section8(axl) of the Act,and thatone of the objections to the election is sustained, the TrialExaminer shall recommend that the election be set aside,and that the Company cease and desist from further com-mission of the unfair labor practices found,and post andmaintain notices designed to effectuate the purposes of theAct.Upon the basis of the foregoing findings of fact, conclu-sions of law and the entire record, and pursuant to Section10(c) of the Act, the Trial Examiner recommends that theRegionalDirector sustain Objection 4 of the Union's objec-tions to the October 7, 1970, election; overrule Objections1, 2, and 3; set aside the October 7, 1970, election; and directa new election after the effect of the unfair labor practicesherein have been dissipated.[Recommended Order omitted from publication.]